DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-28 are pending. 

Claim Objections
Claims 2-3 and 16-17 are objected to because of the following informalities:
Claims 2-3 and 16-17 discuss work and completion queues but are confusing as to the location of these queues. Please amend to clear up where the work and completion queues are located.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oved (US 20180232334) in view of Makhervaks et al. (WO 2013048409) and further in view of Thakkar (US 20100070677).

	As to claim 1 Oved teaches:

a host computer, comprising at least one central processing unit (CPU), a host memory (Fig 1 elements 78 and 28-29 it is well known that servers have memory), and at least first and second host bus interfaces for connection to at least first and second peripheral component buses, respectively; (Fig 1 element 78 interfaces to elements 36-37 and [0036])

a network interface controller (NIC), (Fig 1 element 24) comprising:
a network port, for connection to a packet communication network; (Fig 1 port connecting elements 48 and 32)

first and second NIC bus interfaces, configured to communicate via the first and second peripheral component buses with the first and second host bus interfaces, respectively; (Fig 1 elements 40-41) Oved doesn’t explicitly teach: “packet processing logic, which is coupled between the network port and the first and second NIC bus interfaces and is configured, in response to packets received through the network port, to write data to the host memory concurrently via both the first and second NIC bus interfaces in a sequence of direct memory access (DMA) transactions; and after writing the data in any given DMA transaction in the sequence, to write a completion report to the host memory with respect to the given DMA transaction while verifying that the completion report will be available to the CPU only after all the data in the given DMA transaction have been written to the host memory” Makhervaks teaches:

packet processing logic, which is coupled between the network port and the first and second NIC bus interfaces and is configured, in response to packets received through the network port, to write data to the host memory concurrently via both the first and second NIC bus interfaces in a sequence of direct memory access (DMA) transactions, (page 9 lines 11-16) Makhervaks doesn’t explicitly teach: “after writing the data in any given DMA transaction in the sequence, to write a completion report to the host memory with respect to the given DMA transaction while verifying that the completion report will be available to the CPU only after all the data in the given DMA transaction have been written to the host memory.” Thakkar teaches:

after writing the data in any given DMA transaction in the sequence, to write a completion report to the host memory with respect to the given DMA transaction while verifying that the completion report will be available to the CPU only after all the data in the given DMA transaction have been written to the host memory. ([0024], [0032] after the data packet is written into the buffer and then changes ownership (notifies the host) of the descriptor ID to the hypervisor so the device driver will be authorized to process the buffer upon completion of DMA by NIC)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oved, Makhervaks and Thakkar. The motivation would have been to perform concurrent processing for faster throughput and to prevent the host from trying to access data before it is actually available due to a completion queue being written before the data arrives thus saving CPU cycles.

	As to claim 15 Oved teaches:

connecting a network interface controller (NIC) (Fig 1 element 24) to communicate with a host computer, having a central processing unit (CPU) and a host memory, (Fig 1 elements 78 and 28-29 it is well known that servers have memory) via at least first and second peripheral component buses; (Fig 1 element 78 elements 36-37 and [0036])

receiving packets from a network through a network port of the NIC; (Fig 1 port connecting elements 48 and 32 and [0038]) Oved doesn’t explicitly teach: “in response to the packets received through the network port, writing data from the NIC to the host memory concurrently via both the first and second buses in a sequence of direct memory access (DMA) transactions;  and after writing the data in any given DMA transaction in the sequence, writing a completion report with respect to the given DMA transaction from the NIC to the host memory via one of the first and second buses while verifying that the completion report will be available to the CPU only after all the data in the given DMA transaction have been written to the host memory.” Makhervaks teaches:

in response to the packets received through the network port, writing data from the NIC to the host memory concurrently via both the first and second buses in a sequence of direct memory access (DMA) transactions, (page 9 lines 11-16) Makhervaks doesn’t explicitly teach: “after writing the data in any given DMA transaction in the sequence, writing a completion report with respect to the given DMA transaction from the NIC to the host memory via one of the first and second buses while verifying that the completion report will be available to the CPU only after all the data in the given DMA transaction have been written to the host memory.” Thakkar teaches:

after writing the data in any given DMA transaction in the sequence, writing a completion report with respect to the given DMA transaction from the NIC to the host memory via one of the first and second buses while verifying that the completion report will be available to the CPU only after all the data in the given DMA transaction have been written to the host memory. ([0024], [0032] after the data packet is written into the buffer and then changes ownership (notifies the host) of the descriptor ID to the hypervisor so the device driver will be authorized to process the buffer upon completion of DMA by NIC)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oved, Makhervaks and Thakkar. The motivation would have been to perform concurrent processing for faster throughput and to prevent the host from trying to access data before it is actually available due to a completion queue being written before the data arrives thus saving CPU cycles.

Claims 2 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Oved (US 20180232334) in view of Makhervaks et al. (WO 2013048409) and further in view of Thakkar (US 20100070677) and further in view of Ebersole et al. (US 20090172301).

	As to claims 2 and 16 (using claim 2 as exemplary), Oved, Makhervaks and Thakkar teach all of the limitations of claims 1 and 15 as above. Oved, Makhervaks and Thakkar don’t explicitly teach: “wherein the packet processing logic is configured to receive messages comprising the packets in multiple, different work queues, to associate each of the work queues with a respective completion queue, and to write the completion report to the respective completion queue.” Ebersole teaches:

wherein the packet processing logic is configured to receive messages comprising the packets in multiple, different work queues, to associate each of the work queues with a respective completion queue, and to write the completion report to the respective completion queue. ([0015] and claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oved, Makhervaks, Thakkar and Ebersole. The further motivation would have been to associate a work queue with a completion queue for ease of notifying completion of a data transfer so the CPU can access the desired data.

Claims 6-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oved (US 20180232334) in view of Makhervaks et al. (WO 2013048409) and further in view of Thakkar (US 20100070677) and further in view of Vadkerti et al. (US 20160070598).

	As to claims 6 and 20 (using claim 6 as exemplary), Oved, Makhervaks, Thakkar and teach all of the limitations of claims 1 and 15 as above. Oved, Makhervaks, Thakkar and don’t explicitly teach: “wherein the host computer comprises multiple non-uniform memory access (NUMA) nodes, including first and second NUMA nodes respectively comprising the first and second host bus interfaces, wherein the host memory comprises first and second local memories disposed respectively in the first and second NUMA nodes.” Vadkerti teaches:

wherein the host computer comprises multiple non-uniform memory access (NUMA) nodes, including first and second NUMA nodes respectively comprising the first and second host bus interfaces, wherein the host memory comprises first and second local memories disposed respectively in the first and second NUMA nodes. (Fig 1 elements 102 and [0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oved, Makhervaks, Thakkar, and Vadkerti. The further motivation would have been to improve efficiency by using a NUMA architecture.

	As to claims 7 and 21 (Using claim 7 as exemplary) Vadkerti teaches:

wherein the packet processing logic is configured to receive a definition of a memory region extending over respective first and second parts of the first and second local memories and to receive a memory mapping with respect to the memory region that is applicable to both the first and second local memories, ([0031], [0037] the NUMA topology is published to the NIC among other components and includes the memory structure (pages) which the examiner interprets as teaching this limitation)

to apply the memory mapping in writing the data in the DMA transactions via both of the first and second NIC bus interfaces to the respective first and second parts of the first and second local memories. ([0025] teaches NUMA node NIC network communications through ports 120 which obviously must use the memory mapping to communicate through both of the NIC ports of Oved taught above in order to direct the data flow to the correct CPU/memory)

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oved (US 20180232334) in view of Makhervaks et al. (WO 2013048409) and further in view of Thakkar (US 20100070677) and further in view of Marathe et al. (US 20110246724).

	As to claims 8 and 22 (using claim 8 as exemplary), Oved, Makhervaks and Thakkar teach all of the limitations of claims 1 and 15 as above. Oved, Makhervaks and Thakkar don’t explicitly teach: “wherein the DMA transactions comprise at least first and second atomic read-modify-write operations executed respectively via the first and second NIC bus interfaces, and wherein the packet processing logic is configured, after executing the first atomic read-modify-write operation, to execute a fencing read operation via the first NIC bus interface and to initiate execution of the second atomic read-modify-write operation only after completion of the fencing read operation.” Marathe teaches:

wherein the DMA transactions comprise at least first and second atomic read-modify-write operations executed respectively via the first and second NIC bus interfaces, and wherein the packet processing logic is configured, after executing the first atomic read-modify-write operation, to execute a fencing read operation via the first NIC bus interface and to initiate execution of the second atomic read-modify-write operation only after completion of the fencing read operation. ([0011] teaches fencing operations and atomic operations (read-modify-write is a well-known atomic operation) the order and interfaces used is a design/operation decision)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oved, Makhervaks, Thakkar, and Marathe. The further motivation would have been to protect data integrity when using shared memories by using fencing operations.

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oved (US 20180232334) in view of Makhervaks et al. (WO 2013048409) and further in view of Thakkar (US 20100070677) and further in view of Manula et al. (US 20140181454) and further in view of Marathe et al. (US 20110246724).

	As to claims 9 and 23 (using claim 9 as exemplary), Oved, Makhervaks and Thakkar teach all of the limitations of claims 1 and 15 as above. Oved, Makhervaks and Thakkar don’t explicitly teach: “wherein the DMA transactions comprise a memory region invalidation operation executed via the first NIC bus interface, and wherein the packet processing logic is configured, after executing the memory region invalidation operation, to execute a fencing read operation via the first NIC bus interface and to initiate further DMA transactions via the second NIC bus interface only after completion of the fencing read operation.” Manula teaches:

wherein the DMA transactions comprise a memory region invalidation operation executed via the first NIC bus interface, ([0034] teaches memory region invalidation – the interface used is a design/operation decision) Manula doesn’t explicitly teach: “wherein the packet processing logic is configured, after executing the memory region invalidation operation, to execute a fencing read operation via the first NIC bus interface and to initiate further DMA transactions via the second NIC bus interface only after completion of the fencing read operation” Marathe teaches:

wherein the packet processing logic is configured, after executing the memory region invalidation operation, to execute a fencing read operation via the first NIC bus interface and to initiate further DMA transactions via the second NIC bus interface only after completion of the fencing read operation. ([0011] teaches fencing operations. By definition fencing operations prevent any other operation from taking place in the fenced area until the fencing operation is complete. The order and interfaces used is a design/operation decision)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oved, Makhervaks, Thakkar, Manula and Marathe. The further motivation would have been to free up memory space when the stored data at a given address(es) is no longer valid and to protect data integrity when using shared memories by using fencing operations.

Claims 10-12 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oved (US 20180232334) in view of Vadkerti et al. (US 20160070598).

	As to claim 10 Oved teaches:
a host computer, (Fig 1 elements 78) … first and second host bus interfaces for connection to first and second peripheral component buses, respectively; (Fig 1 element 78 interfaces to elements 36-37 and [0036])

a network interface controller (NIC), (Fig 1 element 41) comprising:
a network port, for connection to a packet communication network; (Fig 1 port connecting elements 48 and 32)

first and second NIC bus interfaces, configured to communicate via the first and second peripheral component buses with the first and second host bus interfaces, respectively; (Fig 1 elements 40-41)

packet processing logic, which is coupled between the network port and the first and second NIC bus interfaces (Fig 1 element 48) Oved doesn’t explicitly teach: “comprising multiple non-uniform memory access (NUMA) nodes, including at least first and second NUMA nodes, which respectively comprise first and second central processing units (CPUs), first and second local memories,; is configured to receive a definition of a memory region extending over respective first and second parts of the first and second local memories and to receive a memory mapping with respect to the memory region that is applicable to both the first and second local memories; to apply the memory mapping in writing data to the memory region via both the first and second NIC bus interfaces in a sequence of direct memory access (DMA) transactions to the respective first and second parts of the first and second local memories in response to packets received through the network port” Vadkerti teaches:

comprising multiple non-uniform memory access (NUMA) nodes, including at least first and second NUMA nodes, which respectively comprise first and second central processing units (CPUs), first and second local memories, (Fig 1 elements 102 and [0031])

is configured to receive a definition of a memory region extending over respective first and second parts of the first and second local memories and to receive a memory mapping with respect to the memory region that is applicable to both the first and second local memories, ([0031], [0037] the NUMA topology is published to the NIC among other components and includes the memory structure (pages) which the examiner interprets as teaching this limitation)

to apply the memory mapping in writing data to the memory region via both the first and second NIC bus interfaces in a sequence of direct memory access (DMA) transactions to the respective first and second parts of the first and second local memories in response to packets received through the network port ([0025] teaches NUMA node NIC network communications through ports 120 which obviously must use the memory mapping to communicate through both of the NIC ports of Oved taught above in order to direct the data flow to the correct CPU/memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oved and Vadkerti. The motivation would have been to improve efficiency by using a NUMA architecture.

	As to claim 24 Oved teaches:

connecting a network interface controller (NIC) (Fig 1 element 24) to communicate via at least first and second peripheral component buses (Fig 1 element 78 interfaces to elements 36-37 and [0036]) 

receiving packets from a network through a network port of the NIC; (Fig 1 port connecting elements 48 and 32 and [0038]) Oved doesn’t explicitly teach: “with at least first and second non-uniform memory access (NUMA) nodes, respectively, of a host computer, the first and second NUMA nodes respectively comprising first and second central processing units (CPUs) and first and second local memories; receiving in the NIC a definition of a memory region extending over respective first and second parts of the first and second local memories and a memory mapping with respect to the memory region that is applicable to both the first and second local memories; in response to the packets received through the network port, applying the memory mapping in writing data to the memory region via both the first and second peripheral component buses in a sequence of direct memory access (DMA) transactions to the respective first and second parts of the first and second local memories.” Vadkerti teaches:

with at least first and second non-uniform memory access (NUMA) nodes, respectively, of a host computer, the first and second NUMA nodes respectively comprising first and second central processing units (CPUs) and first and second local memories; (Fig 1 elements 102 and [0024], [0031])

receiving in the NIC a definition of a memory region extending over respective first and second parts of the first and second local memories and a memory mapping with respect to the memory region that is applicable to both the first and second local memories; ([0031], [0037] the NUMA topology is published to the NIC among other components and includes the memory structure (pages) which the examiner interprets as teaching this limitation)

in response to the packets received through the network port, applying the memory mapping in writing data to the memory region via both the first and second peripheral component buses in a sequence of direct memory access (DMA) transactions to the respective first and second parts of the first and second local memories. ([0025] teaches NUMA node NIC network communications through ports 120 which obviously must use the memory mapping to communicate through both of the NIC ports of Oved taught above in order to direct the data flow to the correct CPU/memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oved and Vadkerti. The motivation would have been to improve efficiency by using a NUMA architecture.

	As to claims 11 and 25 (using claim 11 as exemplary), Vadkerti teaches:

wherein the memory region comprises multiple pages, including one or more first pages mapped to the respective first part of the first local memory and one or more second pages mapped to the respective second part of the second local memory. ([0031], [0037] the NUMA topology is published to the NIC among other components and includes the memory structure (pages) which the examiner interprets as teaching this limitation)

As to claims 12 and 26 (using claim 12 as exemplary), Vadkerti teaches:	

wherein the host processor comprises an inter-processor bus between the first and second NUMA nodes, (Fig 1 element 130) and wherein the packet processing logic is configured to write at least a portion of the data in the sequence of the DMA transactions via the first NIC bus interface and the inter-processor bus to the second local memory. ([0024-0025])

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oved (US 20180232334) in view of Vadkerti et al. (US 20160070598) and further in view of Ebersole et al. (US 20090172301).
	As to claims 13 and 27 (using claim 13 as exemplary), Oved and Vadkerti teach all of the limitations of claims 10 and 24 as above. Oved and Vadkerti don’t explicitly teach: “wherein the packet processing logic is configured to select one of the first and second NIC bus interfaces to use in each of the DMA transactions in the sequence so as to balance a communication load between the first and second peripheral component buses.” Ebersole teaches:

wherein the packet processing logic is configured to select one of the first and second NIC bus interfaces to use in each of the DMA transactions in the sequence so as to balance a communication load between the first and second peripheral component buses. (Fig 1 and [0005], [0234] teaches load balancing of communication over various NICs (and therefore interfaces))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oved, Vadkerti and Ebersole. The further motivation would have been to improve system performance by load balancing the communication flow among different interfaces.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oved (US 20180232334) in view of Vadkerti et al. (US 20160070598) further in view of Manula et al. (US 20140181454) and further in view of Marathe et al. (US 20110246724).

	As to claims 14 and 28 (using claim 14 as exemplary), Oved and Vadkerti teach all of the limitations of claims 10 and 24 as above. Oved and Vadkerti don’t explicitly teach: “wherein the DMA transactions comprise a memory region invalidation operation executed via the first NIC bus interface, and wherein the packet processing logic is configured, after executing the memory region invalidation operation, to execute a fencing read operation via the first NIC bus interface and to initiate further DMA transactions via the second NIC bus interface only after completion of the fencing read operation.” Manula teaches:

wherein the DMA transactions comprise a memory region invalidation operation executed via the first NIC bus interface, ([0034] teaches memory region invalidation – the interface used is a design/operation decision) Manula doesn’t explicitly teach: “wherein the packet processing logic is configured, after executing the memory region invalidation operation, to execute a fencing read operation via the first NIC bus interface and to initiate further DMA transactions via the second NIC bus interface only after completion of the fencing read operation” Marathe teaches:

wherein the packet processing logic is configured, after executing the memory region invalidation operation, to execute a fencing read operation via the first NIC bus interface and to initiate further DMA transactions via the second NIC bus interface only after completion of the fencing read operation. ([0011] teaches fencing operations. By definition fencing operations prevent any other operation from taking place in the fenced area until the fencing operation is complete. The order and interfaces used is a design/operation decision)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oved, Vadkerti Manula and Marathe. The further motivation would have been to free up memory space when the stored data at a given address(es) is no longer valid and to protect data integrity when using shared memories by using fencing operations.

Allowable Subject Matter
Claims 3-5 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3 and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination “wherein the packet processing logic is configured to associate each work queue with a respective, preselected one of the NIC bus interfaces, such that the DMA transactions invoked by the messages received in each work queue are carried out through the associated one of the NIC bus interfaces, and wherein for each work queue, the packet processing logic is configured to write the completion report to the respective completion queue through the same preselected one of the NIC bus interfaces after writing the data in the given DMA transaction” as required by dependent claims 3 and 17, in combination with the other claimed limitations (emphasis added). The prior art of record teaches associating a work queue with a completion queue (Ebersole paragraph 15 and claim 1). However, the prior art of record does not teach packet processing logic that associates a work queue with a preselected NIC bus interface and then writes the completion report through the same NIC bus interface after writing the data in a DMA transaction as required by dependent claims 3 and 17.
Claims 4 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination “wherein the packet processing logic is configured to carry out the DMA transactions invoked by the messages received in at least one of the work queues by writing data through the first and second NIC bus interfaces, and after writing the data, to write completion reports with respect to the DMA transactions through the first and second NIC bus interfaces to respective first and second completion buffers in the host memory, and wherein a driver program running on the host computer is configured to read the completion reports from the first and second completion buffers and to arrange the completion reports in a single completion queue.” as required by dependent claims 4 and 18, in combination with the other claimed limitations (emphasis added). The prior art of record teaches writing DMA data and completion reports over a plurality of NIC bus interfaces (Oved fig 1 and [0036-0037] and Thakkar [0024], [0032]). However, the prior art of record does not teach writing DMA data and completion reports over a plurality of NIC bus interfaces and then having a host driver arrange the multiple individual completion reports into a single completion queue as required by dependent claims 4 and 18.
Claims 5 and 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination “wherein the packet processing logic is configured to carry out the DMA transactions invoked by the messages received in a given work queue by writing first data through the first NIC bus interface and writing second data through the second NIC bus interfaces, and after writing the first and second data, to write completion reports with respect to the DMA transactions through the first and second NIC bus interfaces while incrementing respective, first and second completion counter values in the host memory, and wherein a driver program running on the host computer is configured to apply the counter values in validating the completion reports in the respective completion queue that is associated with the given work queue.” as required by dependent claims 5 and 19, in combination with the other claimed limitations (emphasis added). The prior art of record teaches writing DMA data and completion reports over a plurality of NIC bus interfaces (Oved fig 1 and [0036-0037] and Thakkar [0024], [0032]). However, the prior art of record does not teach writing DMA data and completion reports over a plurality of NIC bus interfaces, incrementing respective completion counter values and then having a host driver use the counters to validate completion reports in the respective completion queue as required by dependent claims 5 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181